Citation Nr: 1339863	
Decision Date: 12/04/13    Archive Date: 12/18/13

DOCKET NO.  09-47 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a neurological disease, currently diagnosed as Parkinson's disease.

2.  Entitlement to service connection for an autoimmune disease, to include a skin disorder (vitiligo).


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Edwards, Counsel



INTRODUCTION

The Veteran had active service from December 1976 to January 1989 and September 2001 to December 2003.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

After reviewing the contentions and evidence of record, the Board finds that the issues on appeal are more accurately stated as listed on the title page of this decision.  

The Veteran requested a hearing before the Board; however, he withdrew that request in January 2013.  

The issue of entitlement to service connection for a bilateral foot disorder, to include as secondary to Parkinson's disease has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See September 2007 VA Form 21-526 and February 2008 statement.  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  

The issue of entitlement to service connection for an autoimmune disease is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's neurological disease, currently diagnosed as Parkinson's disease, became manifest to a degree of 10 percent or more within a year of separation from service.


CONCLUSION OF LAW

Service connection for Parkinson's disease is established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 4.124a, Diagnostic Code 8004 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for a neurological disease, currently diagnosed as Parkinson's disease.  The Veteran asserts his disease is a result of service and began shortly after separation from active duty.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999). 

In addition, for certain chronic diseases, such as organic diseases of the nervous system and paralysis agitans, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within a prescribed period following discharge from service.  The presumptive period for paralysis agitans is one year.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309(a) (2013).

The Veteran's service treatment records were reviewed.  Unfortunately, portions of the Veteran's service records are illegible.  However, there were no symptoms, treatment, or diagnosis of a neurological disease documented during service.  

Post-service records were reviewed.  A private treatment record from November 2004 indicates that the Veteran was experiencing Parkinson's tremors.  Importantly, the Veteran's last period of active duty ended in December 2003.  As such, the Veteran started experiencing Parkinson's symptoms approximately 11 months after discharge from active service.  Similarly, a statement from the Veteran's private physician indicated that the Veteran's Parkinson's symptoms began in November 2004.  A September 2006 report from Dr. C. indicates that the Veteran was difficult to diagnosis, as he had both upper and lower motor neuron dysfunction.  The physician indicated that the Veteran did not have Parkinsonism and it was difficult to know what he might actually have as a primary diagnosis.  An October 2006 letter from Dr. C. stated that the Veteran continued to have spastic quadriparesis and could theoretically have Parkinsonism, but his clinical presentation was somewhat unusual.

Regardless of a definitive diagnosis, the evidence shows that the Veteran suffers from a neurological disease of the central nervous system.  He is currently diagnosed with Parkinson's disease, and the medical evidence of record indicates that his symptoms began within one year following discharge from active duty.  Parkinson's disease is the same neurological disease as paralysis agitans.  See Dorland's Illustrated Medical Dictionary at 1372 (30th ed. 2003).  Thus, this is a listed chronic disease under 38 C.F.R. § 3.309(a).  The minimum rating for paralysis agitans is 30 percent.  See 38 C.F.R. § 4.124a, Diagnostic Code 8004 (2013).  Therefore, it was manifest to at least a degree of 10 percent disabling as the minimum rating is 30 percent.  There is no affirmative evidence to the contrary showing that the neurological disease is not related to service.  As such, service connection for a neurological disease, currently diagnosed as Parkinson's disease, is established.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1131; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a).


ORDER

Service connection for as Parkinson's disease is granted.


REMAND

The Veteran also seeks entitlement to service connection for an autoimmune disease, to include a skin disorder.

In a February 2008 statement, the Veteran asserted that he was diagnosed with an autoimmune disease during service.  An April 2002 service treatment record indicates that the Veteran had a "dermatological pigmentation disorder not related to fuels."  A post-service May 2006 private treatment includes a diagnosis of vitiligo of both hands.  Medical literature from the American Academy of Dermatology indicates vitiligo may be an autoimmune disease.

VA has a duty to assist a claimant in obtaining evidence; such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).

The Board finds the duty to assist has not been met.  To date, the Veteran has not yet been afforded a VA examination for his claimed disorder.  Given that the Veteran had symptoms during service of a dermatological pigmentation disorder and is currently diagnosed with vitiligo, the Board finds a remand is necessary to afford the Veteran a VA examination and to obtain a medical opinion regarding the nature and etiology of his claimed disorder.

On remand, any additional treatment records should also be obtained and associated with the claims file.

Accordingly, this issue is REMANDED for the following actions:

1.  Obtain and associate with the claims file any more recent relevant treatment records not yet associated with the claims file.

2.  Afford the Veteran an examination by a qualified physician to determine the nature and etiology of his claimed autoimmune disease, to include a skin disorder (vitiligo).  The claims folder must be provided to the examiner for review.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  All current autoimmune diseases, including skin disorders, should be diagnosed.

For each diagnosed disorder, the examiner must offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the disorder is causally or etiologically due to service, or had an onset during service, to include the noted "dermatological pigmentation disorder" in service.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinions.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this claim.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


